EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Justin Brask on 10 March 2022.
The application has been amended as follows: 
In the Specification:
Page 6 of the substitute specification filed 10 September 2021, line 21 therein, “112A, 112N, …, 112X” has been rewritten as --112A, …, 112N--.
In the replacement paragraph to page 13, starting at line 26, 5th line therein, “waveguide 112R may be offset from waveguides 112N and 112X” should be rewritten as --waveguide 112N may be offset from waveguide 112X--.
In the replacement paragraph starting at page 21, line 14, 8th line therein, “120B” has been rewritten as --120A--.
In the Claims:
In claim 33, line 10, “forming” has been deleted therefrom.
In claim 45, line 12, “a package antennae of the package” has been rewritten as --the plurality of excitation elements in the package--.

Claims 26, 28-32; 33, 35-37; 39, 40, 42; 45, 47-50; 51 are allowable over the prior art of record.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A waveguide connector having a curved array of waveguides configured to connect a package to excitation elements--.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee